Title: From George Washington to Bushrod Washington, 3 April 1785
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Mount Vernon 3d April 1785.

Your letter of the 20th Ulto did not come to my hands until the 31st —Whenever you have occasion to write to me from the line of the Post, always put your letter into the Mail. all other conveyances are uncertain; at best, irregular.
Not expecting you were going to Richmond, I did, previously to the receipt of your letter, write to the Attorney General (to whose care my letter to you had been addressed) requesting him to open it; and so far as it respected the promisary Note of Ryan, ⟨to⟩ comply with my desire on that ⟨head.⟩ Being on the spot, you can be informed of the state of this matter, & govern yourself accordingly.
By the last Post I inclosed an Advertisement to Mr Hayes (the Printer) requesting a meeting of the Proprietors of the Great

dismal Swamp. The Servant by whom I sent it to Alexandria got there after the Mail was dispatched; but meeting with the Stage, he says he put it into the hands of somebody who promised to take care of it; as this may, or may not be the case, I beg you will make immediate enquiry, & in case of failure, desire him to insert the one herewith inclosed three weeks in his Gazette. And, as the Notice will be short, to have it also published in some other Paper of general Circulation. If nothing unforeseen should happen to prevent it, I expect to be in Richmond at the appointed time, & having no other business, should regret a disappointment.
The Holly berries, Geese & Swan, are here, but no mention made of the Cotton —All here join me in best wishes for you. I am, Yr Affecte Uncle

Go: Washington


P.S. Upon second thoughts I have sent the Advertisement to the Printer himself lest this letter should lye in the Post Office for want of your knowing it is there. The one inclosed for Doctr Walker endeavor to forward by some safe hand.

